

117 HR 5355 IH: Desert Community Lands Act
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5355IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Mr. Obernolte introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo convey certain Federal land in California to Apple Valley, California, Twentynine Palms, California, Barstow, California, and Victorville, California. 
1.Short titleThis Act may be cited as the Desert Community Lands Act. 2.Conveyance for Apple Valley Off-Highway Vehicle Recreation Area (a)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. (2)TownThe term Town means the town of Apple Valley, California. 
(b)Conveyance of federal land to town 
(1)Conveyance requiredAt the request of the Town, not later than 5 years after the date of the enactment of this Act, the Secretary shall convey to the Town, without consideration, all right, title, and interest of the United States in and to the surface estate of the approximately 4,630 acres of land generally depicted as Proposed Conveyance Area on the map entitled Conveyance to Town of Apple Valley and dated June 1, 2015. Such land shall be known and designated as the Apple Valley Off-Highway Vehicle Recreation Area. (2)Existing rights and mineral estateThe conveyance under this subsection— 
(A)is subject to valid existing rights; and (B)does not include the mineral estate. 
(c)Use of conveyed land 
(1)In generalThe land conveyed under subsection (b) may be used by the Town for any public purpose authorized in paragraph (2), consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.). (2)Authorized purposesThe purposes of the conveyance under subsection (b) are to allow the Town to use the conveyed land to provide— 
(A)a suitable location for the establishment of a centralized off-road vehicle recreation park; (B)the public with opportunities for off-road vehicle recreation, including a location for races, competitive events, training, and other commercial services that directly support a centralized off-road vehicle recreation area and Town park; and 
(C)a designated area and facilities that would discourage unauthorized use of off-highway vehicles in areas that have been identified by the Federal Government, the State of California, or San Bernardino County as containing environmentally sensitive land. (3)Disposal prohibitedThe land conveyed under subsection (b) may not be disposed of by the Town without the approval of the Secretary. 
3.Conveyance to City of Twentynine Palms, California 
(a)Conveyance requiredAt the request of the city of Twentynine Palms, California, not later than 1 year after the date of the enactment of this Act, the Secretary of the Interior shall convey to the city of Twentynine Palms, California, without consideration, all right, title, and interest of the United States in and to the surface estate of the land generally depicted as Proposed Conveyance to Twentynine Palms on the map entitled Proposed Conveyance to Twentynine Palms and dated September 18, 2015. (b)Existing rights and mineral estateThe conveyance under this section— 
(1)is subject to valid existing rights; and (2)does not include the mineral estate. 
4.Conveyance to City of Barstow, California 
(a)Conveyance requiredAt the request of the city of Barstow, California, not later than 1 year after the date of the enactment of this Act, the Secretary of the Interior shall convey to the city of Barstow, California, without consideration, all right, title, and interest of the United States in and to the surface estate of the land generally depicted as Proposed Conveyance on the map entitled Proposed Conveyance to the City of Barstow and dated January 13, 2017. (b)Existing rights and mineral estateThe conveyance under this section— 
(1)is subject to valid existing rights; and (2)does not include the mineral estate. 
5.Conveyance to City of Victorville, California 
(a)Conveyance requiredAt the request of the city of Victorville, California, not later than 1 year after the date of the enactment of this Act, the Secretary of the Interior shall convey to the city of Victorville, California, without consideration, all right, title, and interest of the United States in and to the surface estate of the land generally depicted as Proposed Conveyance on the map entitled Proposed Conveyance to the City of Victorville and dated April 25, 2017. (b)Existing rights and mineral estateThe conveyance under this subsection— 
(1)is subject to valid existing rights; (2)does not include the mineral estate; and 
(3)is subject to the reservation of a permanent easement and right of way for flood control, utility, pipeline, or telecommunications facilities located within the strips of land described in the right of way grant from the United States Department of the Interior to Pacific Gas and Electric Company, Serial Number R 06259, dated March 2, 1965, and the easement from J. Harley Long to Pacific Gas and Electric Company, dated February 4, 1957, and recorded in Book 4192, Official Records at page 42, San Bernardino County Records. These easements include the right, at any time and from time to time, to construct, reconstruct, maintain, operate, replace, remove, repair, renew, and enlarge facilities for public utility purposes, the right to trim and cut down trees and brush that the public utility may deem to be a hazard to its facilities, and the requirement that the strips of land be kept open and free of buildings, structures, and wells of any kind. 